Title: To Thomas Jefferson from James Wilkinson, 27 September 1822
From: Wilkinson, James
To: Jefferson, Thomas


                        Respected & dear friend
                        
                            
                            City of Mexico Sepr 27th 1822
                    Should this letter reach your hands, it will be through the medium of his Excellency Don José Sosaya, Minister Plenipotenciary from this Empire to the United States.This gentleman, a native Mexican of Castilian descent, is highly respected by his Countrymen for his intelligence & amiable dispositions, & he enjoys the entire confidence & esteem of his majesty the Emperor; I know your Philantropy will incline you to receive with cordiality, the Representative of the youngest nation of the Earth, our near neighbour, adjunct in limits, united by nature & connected by obvious political interestsIt is with lively satisfaction I am able to assure you, that Mr Sosaya visits the United States, with prepossessions the most favourable to our Country & dispositions the most amicable to our Government; I hope he may be met at Washington with correspondent—Sympathies, & that a Sincere alliance may be formed by the two great North-American Nations, as firm & durable as the high Hill on which you have fixed your abode, or the Stupendous mountains, which encircle this Capital.Several important events have succeeded my arrival here on the 6th of May last, which will probably reach you through the Mists of prejudice or ignorance; for our Countrymen, generally, who pressed forward to this region under the sordid  impulse of Commercial cupidity, have been disappointed in their Golden prospects, view every thing of course with jaundiced eyes, and cannot consent that an independent People Should regulate their “own affairs in their own way.” But I, whom you know &, who came to this  Salubrious place, solely in quest of health & to indulge an  irresistible curiosity, have been an impartial & attentive observer of incidents as they passed, and can declare it as my opinion, that to Iturbide the Generalissimo on the 18th & 19th of May, & to the Emperor Augustin 1st on the 26th of the past Month, the people of this Empire are indebted for their safety from Civil War, anarchy & blood-shed, transending the most  frightfull scenes in revolutionary France, during the reign of Robespierre, & before Bonaparte stifled the conflicting factions & stopt the effusion of blood.To go into detail would exceed the compass of a letter, I shall therefore postpone a narrative of facts to some future occasion, when a respect for truth & Justice may—induce me, to expose the misrepresentations which I anticipate in our licentious Gazettes, many of whose editors feed on slander & fatten on defamationI thank God I have recovered my health, & in a few weeks shall return to the bosom of my family in New Orleans, there & every where I beg you to be assured of my high respect & Sincere attachment
                        
                    J. W.